Title: To Alexander Hamilton from Brigadier General Louis Le Bèque Du Portail, 21 March 1780
From: Du Portail, Louis Le Bèque
To: Hamilton, Alexander



philad. 21 March 1780
Mon Cher Colonel

quoique je Compte partir pour le Camp dans peu de jours, la Crainte dêtre encore Retenu plus longtemps que je ne voudrois, Comme je le suis depuis un mois, ma fait prendre le party de vous ecrire quelquechose qui me semble d’une Certaine importance qui me Concerne. hyer jay appris qu’il y a une quinzaine de jours (lors de la nouvelle de l’arrivé des anglois) un membre du Congrès Representait dans le Congrès qu’il seroit à propos de m’envoyer en Caroline avec le plus grande hâte. il fonda sa demande sur les Choses avantageuses qu’il avoit entendu dire de moy &c. il vouloit que le Congrès me donna sur le Champ des ordres et que je partisse sans delay. j’ignore quel est le membre qui a fait Cette proposition, seulement j’a Conjecture que c’est quelque delegué des etats du sud. on luy a Repondu que C’etoit au Commandant en Chef qu’il appartenoit de faire une telle Chose, que le Congrès ne pouvoit pas scavoir s’il n’avoit pas quelque Raison de me Retenir à son armée, quoique dans la Circonstance presente il parut effectivement que je serois plus utile au sud, en un mot que l’attention avec laquelle le Commandant en Chef veilloit au salut de l’etat ne permettoit pas de douter qu’il n’employât tous les moyens qui etoient en son pouvoir et que les Circonstances permettoient.
il est trés agreable mon Cher Colonel, d’etre le sujet d’une aussi belle phrase, mais je suis faché que la Chose aye tourné ainsi. je suis aussi trés faché de n’avoir pas scu tout Cela dans le temps pour vous le mander. Car il etoit encore temps alors d’aller dans le sud. maintenant je ne scais plus que desirer. Cependant hyer l’on nous debitoit que des vaisseaux de transport escortés de vaisseaux de guerre etoient arrivés a new york pour prendre des Renforts. si Cela etoit se Confirmoit il y auroit apparence que les anglois ne se proposeroient pas de Commencer leurs operations avant l’arrivée de Ces Renforts, alors Ce seroit peut estre le Cas d’y aller. je laisse tout Cela à faire à votre prudence et à votre amitiè. vous scavès une partie des Raisons que j’ay toujours eu et que jay encore de ne point faire de demande à Ce sujet au general washington, mais vous scavès aussi Combien je desire d’aller en Caroline sil y a quelque apparence que je puisse y arriver à temps. je ne vois pas d’inconvenient à Ceque vous fassiès usage auprès du general de Cequi s’est passé dans le Congrès, parceque plusieurs membres du Congrès l’ont deja dit à differentes personnes.
(si vous voulès ensuite que je vous parle comme à mon amy je vous diray que jai eu lieu de voir que de m’envoyer la bas auroit fait un fort bon effet icy surtout dans le Commencement.)
Supposé donc que notre general jugeât par des Circonstances ulterieures, qu’il peut encore estre temps de m’y envoyer. Comme il ne faut pas perdre un moment, il seroit bon que je ne fusse pas obligé de Retourner au Camp. pour Cela, il faudroit m’envoyer avec les ordres toutes les lettres necessaires pour le general lincoln et autres. vous scavès mon Cher Colonel Ce que je desire à Cet egard. si je vas la bas il faut que mon arrivée soit Comme un de Ces incidens au theatre qui Reveille les spectateurs et les etonne de l’activité et de la Chaleur à la piece. (vous m’entendès.) je crois que dans Ce Cas le general doit ecrire au Congrès, outre les Raisons qu’il a de m’envoyer pour le prier de me faire donner tous les moyens nécessaires pour faire diligence. enfin prenès bien garde à Cecy mon Cher Colonel, si vous m’envoyès des ordres, sitot que Cela sera decidé envoyès Chercher monsieur de Castaing mon aide de Camp et dites luy sil vous plait de faire partir sur le Champ ma malle et la sienne sur un waggon du quartier maitre, sil y en a qui partent sur le Champ, sinon sur mon propre waggon. qu’il n’oublie pas surtout mes papiers. il peut ensuite venir après luy même et m’apporter les lettres du general. il faut quil fasse diligence, je ne puis partir sans differentes Choses qui sont dans ma malle qu’il se munisse luy même de Cequil luy faut. mon adresse icy est Mrs sword in loge alley second street. je ne partiray point dicy avant lundy prochain afin d’attendre votre Reponse.
jay lhonneur d’etre, Mon Cher Colonel, avec le plus parfait attachement Votre tres humble et tres obeissant serviteur
du portail
Colonel hamilton
 